Order entered March 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01035-CV

               EAGLE I, JAMES P. GRAHAM AND ANIMAL HOUSE, Appellants

                                              V.

                                 DAVID POTTER, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-00570

                                          ORDER
       On February 4, 2015, this Court ordered abatement of this case to allow the parties to

complete a settlement agreement. In our Order, we stated the appeal was to be reinstated by

March 2, 2015, or upon motion by the parties, whichever occurred sooner. Because the parties

have requested we reverse and remand this case pursuant to a settlement agreement, we reinstate

this appeal.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE